DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Saitoh et al. (5,139,431) in view of Brishka (3,398,391).
Regarding claims 1 and 6, Saitoh et al., figure 1 shows a mounting structure for waterproof connector, comprising:
a panel (26) formed with a through hole and vertically arranged; and
a waterproof connector (31), wherein:
the waterproof connector includes a connector housing (25) to be passed through the through hole and a flange portion (27) formed on an outer periphery of the connector housing,
a drain hole (not labeled or where a projection 28 in inserted, figure 1) located below the through hole, 

Saitoh et al. disclose the claimed invention as described above except for a sealing ring to be held in close contact with the panel while surrounding the through hole is mounted on the flange portion.
Brishka, figure 1 shows a sealing ring (37) to be held in close contact with the panel (36) while surrounding the through hole is mounted on the flange portion (18).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Saitoh et al. to have a sealing ring to be held in close contact with the panel while surrounding the through hole is mounted on the flange portion, as taught by Brishka, in order to have more security between the connector and the panel.
Regarding claims 5 and 8, Saitoh et al, figure 1 shows a recess for partially enlarging an interval to the hole edge part of the drain hole is formed in an outer periphery of the projection.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/24/22.
thanh-tam.le@uspto.gov